DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 8, 9, 11 – 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 8,657,630).
Regarding claim 1, Nelson et al. discloses a power supply system (Fig.1A-B, 2A-B) comprising:  a main unit 203, 30 comprising a protective main housing 30 and a distribution circuit 52 disposed in the protective main housing; a module unit 15 comprising a protective module housing 40 and an electric module 42 disposed in the protective module housing; a protective connection system (fig. 2A-B, 3) configured to provide a releasable connection between the module unit and the main unit; wherein the protective connection system comprises a first connector device 32, 34, 36, a second connector device 41, 42, 44 and a sealing element 58; wherein the first connector device comprises: a first mechanical connector 50 configured to be secured to the protective main housing ; a first electrical connector 32, 36 configured to be connected to the distribution circuit; a first sealing surface (fig. 2A-B) circumferentially surrounding the first mechanical connector and the first electrical connector; wherein the second connector device comprises: a second mechanical connector  (fig. 2A-B) configured to be secured to the protective module housing; a second electrical connector 42 configured to be connected to the electric module; a second sealing surface (fig. 2A-B) circumferentially surrounding the second mechanical connector and the second electrical connector; wherein, when the module unit and the main unit are connected to each other: the first and second mechanical connectors are connected to each other; the first and second electrical connectors are connected to each other; and the sealing element is sealingly engaged between the first and second sealing surfaces (fig. 2A-B).
Regarding claim 2, Nelson et al. discloses the second mechanical connector comprises a securing opening; the first mechanical connector comprises a securing element being secured to the securing opening when the module unit and the main unit are connected to each other; the securing element is accessible from within the protective main housing (fig. 2A-B).
Regarding claim 3, Nelson et al. discloses the first mechanical connector comprises a guiding opening; the second mechanical connector comprises a guiding element being inserted into to the guiding opening when the module unit and the main unit are connected to each other (fig. 2A-B).
Regarding claim 4, Nelson et al. discloses the first sealing surface is provided as a part of the protective main housing, and the second sealing surface is provided as a part of the protective module housing (fig. 2A-B).
Regarding claim 5, Nelson et al. discloses the first sealing surface is provided as part of one a groove or a ridge in the protective main housing; the second sealing surface is provided as the other of a ridge or a groove protruding from the second protecting housing (fig. 2A-B).
Regarding claim 6, Nelson et al. discloses the first connector device comprises a first heat-conducting element (metallic parts of first connector device); the second connector device comprises a second heat-conducting element (metallic parts of second connector device); wherein the first and second heat-conducting elements are provided in contact with each other when the module unit and the main unit are connected to each other (fig. 2A-B).
Regarding claim 8, Nelson et al. discloses the first heat-conducting element is provided vertically below the second heat-conducting element during operation of the power supply system (fig. 2A-B).
Regarding claim 9, Nelson et al. discloses the first heat-conducting element is provided as a part of the protective main housing and the 18second heat-conducting element is provided as a part of the protective module housing (fig. 2A-B).
Regarding claim 11, Nelson et al. discloses during operation of the power supply system, the first connector device is provided on a top face of the protective main housing and the second connector device is provided on a bottom face of the protective module housing (fig. 2A-B).
Regarding claim 12, Nelson et al. discloses during operation of the power supply system, the first mechanical connector and the first electrical connector are facing upwardly and the second mechanical connector and the second electrical connector are facing downwardly (fig. 2A-B).
Regarding claim 13, Nelson et al. discloses during operation of the power supply system, the first and second sealing surfaces are oriented in a horizontal plane (fig. 2A-B).
Regarding claim 14, Nelson et al. discloses the first connector device comprises a first ventilation channel 76 (mounting device 70 is part of first connection) ; the second connector device comprises a second ventilation channel 84 aligned with the first ventilation channel when the module unit and the main unit are connected to each other (fig. 4A-C).
Regarding claim 15, Nelson et al. discloses a passive cooling system (column 7, lines 44 - 67) for cooling of the main unit and the module unit (fig. 4A-C).
Regarding claim 17, Nelson et al. discloses the first mechanical connector comprises a first part of a mechanical coding system; the second mechanical connector comprises a second part of the mechanical coding system; connection of the module unit to the main unit is possible only if the first 19part of the mechanical coding system fits the second part of the mechanical coding system (fig. 4A-C).
Regarding claim 18, Nelson et al. discloses the electric module comprises an active power converter for converting one type of power to another type of power. (column 3, lines 24 - 40).
Claims 1, 3 –5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUIZHOU (CN 208706702).
Regarding claim 1, HUIZHOU discloses a power supply system (Abstract, Fig.1) comprising: a main unit 32 (Fig.1) comprising a protective main housing (Fig.1, implicitly) and a distribution circuit ([0043], "...At least one of the first module 11, the second module 12, the N-1th module, and the Nth module is a battery management module, and the rest is a battery module, wherein N is greater than or equal to 3. ...") disposed in the protective main housing; a module unit 12 - 15 (Fig.1) comprising a protective module housing (Fig.1, implicitly) and an electric module ([0043], "....battery module...") disposed in the protective module housing; a protective connection system 82 (Fig.7) configured to provide a releasable connection between the module unit and the main unit 62 (Fig.4 – 6) and , 116 (Fig.8); wherein the protective connection system (CS) comprises a first connector device (Fig.7, cavity with socket 82), a second connector device 116 (Fig.8) and a sealing element 113 (Fig.8); wherein the first connector device comprises: a first mechanical connector (Fig.7, in the cavity) configured to be secured to the protective main housing (Fig.8); a first electrical connector socket 82 (Fig.7) configured to be connected to the distribution circuit (implicitly via the respective contacts); a first sealing surface 12 (Fig.7) circumferentially surrounding the first mechanical connector and the first electrical connector; wherein the second connector device comprises: a second mechanical connector (Fig.8, the recess surrounding the plug 116) configured to be secured to the protective module housing (Fig.7, cavity); a second electrical connector (Fig.8) configured to be connected to the electric module (Fig.7, socket 82); - a second sealing surface (Fig.8, defined by area within sealing element 113) circumferentially surrounding the mechanical connector and the electrical connector; wherein, when the module unit and the main unit are connected to each other: the first and second mechanical connectors (Fig.1) are connected to each other; the first and second electrical connectors (Fig.1) are connected to each other; and the sealing element (Fig.8) is sealingly engaged between the first and second sealing surfaces.
Regarding claim 3, HUIZHOU discloses the first mechanical connector comprises a guiding opening 116 (Fig. 8); the second mechanical connector comprises a guiding element (around plug 116) being inserted into to the guiding opening when the module unit and the main unit are connected to each other.
Regarding claim 4, HUIZHOU discloses the first sealing surface is provided as a part of the protective main housing, and the second sealing surface is provided as a part of the protective module housing (Fig.7, 8).
Regarding claim 5, HUIZHOU discloses the first sealing surface is provided as part of one a groove or a ridge in the protective main housing; the second sealing surface is provided as the other of a ridge or a groove protruding from the second protecting housing (Fig.7, 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 8,657,630) as applied to claim 15above, and further in view of SHOJI et al. (US 2019/0104644).
Regarding claim 16, Nelson et al. discloses all the limitations except the passive cooling system comprises cooling fins provided on the outer surface of the protective module housing.
SHOJI et al. discloses the passive cooling system comprises cooling fins 11, 12 provided on the outer surface of the protective module housing (fig. 1A, 1B).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Nelson’s et al. cooling system with SHOJI’s et al. cooling fins provided on the outer surface of the protective module housing to be able to dissipate heat effectively. 

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach “the first heat-conducting element is circumferentially surrounding the first sealing surface; and wherein the second heat-conducting element is circumferentially surrounding the second sealing surface” as recited in claim 7. Claim 10 depends from objected claim 7 and therefore has the same allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        10/12/2022.
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831